Plaintiff, a former air safety inspector employed by the Civil Aeronautics Board, was dismissed in September 1964 on charges of violation of the Board’s regulations relating to standards of conduct and violation of the general duty of Board employees to observe established office procedures, etc. After administrative appeal proceedings including an appeal to the Civil Service Commission Board of Appeals and Eeview which on May 28,1965 upheld the removal action, plaintiff filed his petition in this court alleging that his removal was improper and seeking to recover back pay since his removal and other losses, totaling $84,000. This case came before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claim is barred under the doctrine of laches. See Grisham v. United States, 183 Ct. Cl. 657, 392 F. 2d 980, cert. denied, 393 U.S. 843 (1968), and Gersten v. United States, 176 Ct. Cl. 633, 364 F. 2d 850 (1966). On April 27, 1973 the court, by order, granted defendant’s motion and dismissed the petition.